ANDERSON, J.
— As a general rule where it is shown that an accident occurred upon a railway, from which a passenger sustained an injured, by the breaking down or the overturning of the vehicle, or by a derailment of the train or some of the cars, or by a collision between two cars, or by an unusual jerk or jolt of the train, or by the parting of the train, or by the breaking down of a bridge, or by the falling of some of the appliances within the vehicle, or by obstruction, which the carrier has placed too near the track, striking the side of the train, a prima facie presumption will arise that the accident was due to the negligence of the company or its servants. — -Hutchinson on Carriers, § 1414, Birmingham R. R. Co. v. Hale, 90 Ala. 8, 8 South. 142, 24 Am. St. Rep. 748; M. & E. R. R. Co. v. Mallette, 92 Ala. 210, 9 South. 363; Birmingham R. R. Co. v. Moore, 148 Ala. 115, 42 South. 1024. This rule, however, applies as to passengers and not employees. It is sufficient to say that charge 1, refused to the plaintiff, should have been given; and, as its refusal would have worked a reversal of the case upon appeal by the plaintiff, the trial court properly granted the motion for a new trial.
The two cases cited by the appellant have no bearing upon the case at bar. The case of So. R. R. Co. v. Carter, 164 Ala. 103, 51 South. 147, involved an action by an employee and not a passenger. The case of Mobile *220R. R. Co. v. Bell, 153 Ala. 90, 45 South. 56, did involve! an action by a passenger, bnt the burden of proof was not involved. The decision in that case was grounded upon a demurrer to the complaint because it showed that the negligence charged was not the proximate cause of the injury.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Mayfield and de Graffenried, JJ., concur.